Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 16, 2007                                                                                            Clifford W. Taylor,
                                                                                                                  Chief Justice

  133527 & (10)(11)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  In re:                                                                                                Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  The Honorable JEANETTE O’BANNER-OWENS,
  36th District Court
  421 Madison, Suite 3068
  Detroit, MI 48226
                                                                     SC: 133527
                                                                     JTC: Formal Complaint No. 80

  _________________________________________/

         By order of April 25, 2007, the parties were directed to provide supplemental
  briefing. On order of the Court, the motion to seal and keep confidential the respondent’s
  brief, motion, and attachment is GRANTED. Considering the specific circumstances of
  this case, the Judicial Tenure Commission is DIRECTED to provide the respondent,
  within 7 days of the date of this order, with copies of the eight-page letter or letters that
  the Commission sent to the physicians who examined the respondent pursuant to MCR
  9.207(D). Within three weeks of the date of this order, the respondent shall provide the
  Court with an updated report from Dr. Aronson and any additional reports and
  supplemental briefing that the respondent deems necessary. The petition for interim
  suspension remains pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 16, 2007                        _________________________________________
           p0516                                                                Clerk